DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The listing reference “EP 2 613 884 B1” in the specification ([0003]) is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  The reference has not been cited by the examiner on form PTO-892 and, therefore, the reference has not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “60” has been used to designate both the adjusting mechanism comprising elements “48”, “62” (Fig. 3) and the adjusting mechanism comprising the elements shown in Fig. 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The disclosure is objected to because of the following informalities:
The specification recites “adjustment mechanism 60” to refer to the adjustment mechanism of fig. 3 and para. [0050] comprising elements 48, 62 and to refer to another adjustment mechanism shown in fig. 5 and described in para. [0052]. Since the specification describes them as being different adjustment mechanisms, a different reference character should be applied to each adjustment mechanism.
Further, the specification is objected to as failing to provide proper antecedent basis for the following subject matter of claims 22 and 45: “an adjustment mechanism by which the plurality of first cutting elements and the second cutting element are axially displaceable an adjustment mechanism by which the plurality of first cutting elements and the second cutting element are axially displaceable” [see 37 CFR 1.75(d)(1) and MPEP § 608.01(o)]. The specification at para. [0050] and [0052] describes two different adjustment mechanisms, but neither appear to be for axially displacing the first cutting elements 24 (fig. 3).
Furthermore, it appears the recitation “screw 68” ([0050], ln. 11) should read ‘screw 66’ in accordance with line 9.
Additionally, the specification recites “a second lock screw” ([0020], [0026], [0050]) which implies that there is a first lock screw. However, the specification appears to be devoid of any structure that can reasonably be interpreted as a first lock screw. Examiner suggests replacing each recitation of “a second lock screw” with ‘lock screw’.
Appropriate correction for the above list of issues is required.

Claim Objections
Claims 22, 38 and 45 are objected to because of the following informalities:
Regarding claims 22 and 45: the recitation “path,the” should read ‘path, the’.

Regarding claim 45: the period at the end of line 12 should be replaced with a semicolon. Further, the recitation “on the the second cutting element” should read ‘on the second cutting element’.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitation(s) is/are:
“an adjustment mechanism by which the…cutting elements…are axially displaceable” (clm. 22, 45); the term “mechanism” is a generic placeholder (nonce term) and is coupled to the functional language “by which the…cutting elements…are axially displaceable”, and the term “adjustment” does not explicitly or implicitly define any particular structure of the mechanism; therefore, the limitation passes the three-prong test and is being interpreted under 35 U.S.C. 112(f), and the specification ([0050]) lists the corresponding structure as “hub 48” and “first screw 62”
“a device for determining an axial position of the hub” (clm. 29); the term “device” is a generic placeholder (nonce term) and is coupled to the functional language “for 
Because this limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 22: the claim recites “an adjustment mechanism by which the plurality of first cutting elements and the second cutting element are axially displaceable”.

Therefore, because applicant has not provided any description or example of an embodiment having a single adjustment mechanism that achieves the claimed axially displacement of the first and second cutting elements, the skilled artisan would not be able to make and use the claimed invention without the undertaking of undue experimentation.
Regarding claims 35 and 45: the claims recite “third cutting elements and the second cutting element are axially displaceable in the direction of the axis of rotation relative to each other” by the adjustment mechanism.
Thus, taking into account the limitations to the adjustment mechanism set forth in claim 22 as they pertain to claim 35, both claims 35 and 45 allow for an embodiment having a single adjustment mechanism by which all the first, second, and third cutting elements are axially displaceable. However, such an embodiment is not enabled by applicant’s disclosure as the specification describes two separate adjustment mechanisms – one including hub 48 and first screw 62 (see fig. 3 and [0050]) for adjusting the axial position of the second cutting elements 26 relative to the shaft 14, and another adjustment mechanism including screws 78, 88 with housing 74 (see fig. 5 and [0052]) for axially adjusting the third cutting elements 28 relative to the first and second cutting elements 24, 26 respectively.
Therefore, because applicant has not provided any description or example of an embodiment having a single adjustment mechanism that achieves the claimed axially displacement of the first, second, and third cutting elements, the skilled artisan would not be 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 22-45 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claims 22 and 45: it is unclear which structure the term “each” is referring to in the recitation “each at an angle” (ln. 8). Is it referring to each jag or each flank of each jag? 
Regarding claims 29 and 36: the claims recite “the adjustment mechanism comprises a device”. Both the adjustment mechanism – first recited in claim 22 – and the device are being interpreted under 35 USC 112(f) as set forth above, and both have corresponding structure of “a first screw”. Therefore, it is unclear if applicant intends the first screw and second lock screw of the device to be the same as or additional to the first screw and second lock screw of the adjustment mechanism. If they are the same screws, then said recitation fails to further limit the structure presented in claim 22 and should be deleted to avoid any confusion.
Regarding claims 30 and 37: the claims recite “a second lock screw” which implies that there is a first lock screw. However, a first lock screw has not been recited. Therefore, it is unclear if applicant intends for there to be a first lock screw.
Regarding claim 38: the claim recites “a fourth circular path” which implies that there is a third circular path. However, a third circular path has not been recited. Therefore, it is unclear if applicant intends for a third circular path to be required in the claims.
Further, it is unclear which structure the term “comprising” (ln. 5) is referring to. Is it referring to the “first pre-cutting element” or the “second pre-cutting element”?

Regarding claim 45: there is no antecedent basis in the claim for “…the second cutting element corresponding to the third serrated cutting edges”. Did applicant intend to recite ‘…the second cutting element and corresponding to the third serrated cutting edges’?
Correction for the above list of issues is required.
_____________________________________
Examiner notes that no art has been applied to claims 36-37; however, the claims as currently presented are not deemed allowable over the prior art, and applicant is required to clarify the claims in compliance with 35 U.S.C. 112 in order to facilitate a clear understanding of the claimed invention and the protection being sought.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-23, 29, 31-33, 38-40 and 44-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willems (US 3,249,310 A), hereinafter ‘Willems’.
Regarding claim 22, which is being examined as best understood: Willems discloses a comminution device, comprising:
a plurality of first cutting elements (3b, fig. 2) having first serrated cutting edges (formed by serrations 101) disposed on a first circular path (see fig. 2; col. 3, ln. 29-31); and
at least one second cutting element (3) having a second serrated cutting edge (formed by jags 102) corresponding to the first serrated cutting edges (101) for cutting through a cutting material (col. 3, ln. 31-33), the second cutting element (3) being displaceable about a rotational axis (the axis formed by shaft 4 in fig. 2) on a second circular path concentric with the first circular path (see fig. 2), the second serrated cutting edge comprising a plurality of jags st examiner-annotated fig. 2 of Willems below);
a drive (shaft 4) for rotationally driving the second cutting element (3b) about the axis of rotation; and
an adjustment mechanism (screw 112 and the hub it is threaded into) by which the plurality of first cutting elements (3b) and the second cutting element (3) are axially displaceable in the direction of the axis of rotation (via 112) relative to each other such that a first cutting gap between them is adjustable (col. 3, ln. 68-72).

    PNG
    media_image1.png
    433
    696
    media_image1.png
    Greyscale

1st Examiner-Annotated Figure 2 of Willems


Regarding claim 23, which depends on claim 22: Willems discloses wherein the jags (grooves between serrations 102, fig. 2) are disposed on a path running at an angle to the axis of rotation (see examiner-annotated fig. 2 of Willems above).
	Regarding claim 29, which depends on claim 22 and is being examined as best understood: Willems discloses wherein the second cutting element (3, fig. 2) is mounted on an axially displaceable hub (see the 4th examiner-annotated fig. 2 of Willems below), and wherein the adjustment mechanism (screw 112 and the hub it is threaded into) comprises a device (112) for determining an axial position of the hub (col. 3, ln. 68-72; the hub is axially displaceable together with the shaft via screw 112).

    PNG
    media_image2.png
    156
    602
    media_image2.png
    Greyscale

4th Examiner-Annotated Figure 2 of Willems


Regarding claim 31, which depends on claim 22: Willems discloses a plurality of third cutting elements (107-108) having third serrated cutting edges (formed by serrations 108) disposed on a third circular path (see fig. 2, serrations 108 are distributed around the shaft 4 to form a circular path).
Regarding claim 32, which depends on claim 31: Willems discloses wherein the third circular path is concentric with the first circular path and has the same diameter (see fig. 2, the circular path formed by serrations 108 overlaps with the first circular path formed by serrations 101 of the first cutting elements 3b, and thus have the same diameter at each point of overlap).
Regarding claim 33, which depends on claim 31: Willems discloses wherein the second cutting element (3, 102-104, fig. 2) comprises a fourth serrated cutting edge (formed by serrations 104) corresponding to the third serrated cutting edges (formed by serrations 108) for cutting through the cutting material.
Regarding claim 35, which depends on claim 31 and is being examined as best understood: Willems discloses wherein the plurality of third cutting elements (107-108, fig. 2) and the second cutting element (3, 102-104) are axially displaceable in the direction of the axis of rotation relative to each other by the adjustment mechanism (screw 112 and the hub it is threaded into), such that a second cutting gap between them is adjustable (see fig. 2, the gap between the third cutting edges 108 of the third cutting elements and the fourth cutting edges 104 of the second cutting elements is adjustable by axially displacing the shaft 4 together with the second cutting elements via the adjustment mechanism having screw 112).
Regarding claim 38, which depends on claim 22 and is being examined as best understood: Willems discloses a pre-comminutor (103-104, 107-108, fig. 2) disposed upstream of the first and second cutting elements (3b, 3, respectively) and comprising:
a first pre-cutting element (107-108) comprising at least one first pre-cutting edge (formed by serrations 108); and
a second pre-cutting element (103-104) displaceable on a fourth circular path relative to the first pre-cutting element, comprising at least one second precut edge (formed by serrations 104);
wherein the second pre-cutting element is coupled to the drive (shaft 4) for displacing (rotationally) together with the second cutting element (3).
Regarding claim 39, which depends on claim 22: Willems discloses wherein the at least one second cutting element is disposed at an angle to the axis of rotation (see the 1st examiner-annotated fig. 2 of Willems above).
Regarding claim 40, which depends on claim 39: Willems discloses wherein the at least one second cutting element encloses an angle with the axis of rotation in a range of >0° to 90 (see the 1st examiner-annotated fig. 2 of Willems above).
Regarding claim 44, which depends on claim 22: Willems discloses wherein the at least one second cutting element (3, fig. 2) comprises a passage for reducing a flow resistance (see fig. 2 which shows a passage between each of the second cutting elements 3 and the shaft 4).
Regarding claim 45, which is being examined as best understood: Willems discloses a comminution device, comprising:

a second cutting element (3, 102-104) having a second serrated cutting edge (serrations 102) corresponding to the first serrated cutting edges (serrations 101) for cutting through a cutting material (col. 3, ln. 31-33), the second cutting element being displaceable about a rotational axis (the axis formed by shaft 4 in fig. 2) on a second circular path concentric with the first circular path (see fig. 2), the second serrated cutting edge comprising a plurality of jags (grooves between serrations 102) and each jag comprising a radially inner flank and a radially outer flank, each at an angle to the axis of rotation (see the 1st examiner-annotated fig. 2 of Willems above);
a plurality of third cutting elements (107-108) having third serrated cutting edges (formed by serrations 108) disposed on a third circular path, wherein the third circular path is concentric with the first circular path and has the same diameter (see fig. 2, the circular path formed by serrations 108 overlaps with the first circular path formed by serrations 101 of the first cutting elements 3b, and thus have the same diameter at each point of overlap);
a fourth serrated cutting edge (formed by serrations 104) disposed on the second cutting element (3, 102-104) and corresponding to the third serrated cutting edges (formed by serrations 108);
a drive (shaft 4) for rotationally driving the second cutting element (3b) about the axis of rotation; and
an adjustment mechanism (screw 112 and the hub it is threaded into) by which the second cutting element (3, 102-104) is axially displaceable (by axially displacing the shaft 4) in the direction of the axis of rotation (via screw 112) relative to the first and third cutting elements (3b, 107-108, respectively) such that a first cutting gap between the first cutting element (3b) and the second cutting element (3) is adjustable, and such that a second cutting gap between the third cutting element (107-108) and the fourth serrated cutting edge (formed by serrations 104) is adjustable (col. 3, ln. 68-72).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Willems.
Regarding claim 24, which depends on claim 22: the specification of Willems is silent regarding wherein the angle to the axis of rotation of the outer flanks and the angle to the axis of rotation of the inner flanks are different.
However, fig. 2 of Willems suggests V-shaped jags having inner and outer flanks at different angles to the axis of rotation (see the 2nd examiner-annotated fig. 2 of Willems below).

    PNG
    media_image3.png
    389
    718
    media_image3.png
    Greyscale

2nd Examiner-Annotated Figure 2 of Willems

	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the inner and outer flanks to have different angles relative to the axis of rotation, as fig. 2 of Willems suggests, since it has been held that the selection of a size/shape for an element known in the art is a matter of choice the 
Regarding claim 25, which depends on claim 23: the specification of Willems is silent regarding wherein the angle to the axis of rotation of the outer flanks of at least some of the plurality of jags is greater than the angle to the axis of rotation of the inner flank.
However, fig. 2 of Willems suggests V-shaped jags having outer flanks with angles greater to the axis of rotation than inner flanks (see the 2nd examiner-annotated fig. 2 of Willems above).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the outer flanks to have a greater angle to the axis of rotation than the inner flanks, as fig. 2 of Willems suggests, since it has been held that the selection of a size/shape for an element known in the art is a matter of choice the skilled artisan would have found obvious absent persuasive evidence that the claimed size/ shape is significant (MPEP 2144.04 IV).
Regarding claim 26, which depends on claim 22: the specification of Willems is silent regarding wherein the angle to the axis of rotation of the radially outer flank of at least one radially outer jag is greater than the angle to the axis of rotation of the radially outer flank of a radially inner jag.
However, fig. 2 of Willems suggests V-shaped jags having outer flanks, and the outer flank of the radially furthest jag has a greater angle than the outer flank of an inner jag (see the 3rd examiner-annotated fig. 2 of Willems below).

    PNG
    media_image4.png
    354
    691
    media_image4.png
    Greyscale

3rd Examiner-Annotated Figure 2 of Willems


	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the outer flank of an outer jag to have a greater angle than the outer flank of an inner jag, as fig. 2 of Willems suggests, since it has been held that the selection of a size/shape for an element known in the art is a matter of choice the skilled artisan would have found obvious absent persuasive evidence that the claimed size/ shape is significant (MPEP 2144.04 IV).
Regarding claim 27, which depends on claim 26: the specification of Willems is silent regarding wherein the angle to the axis of rotation of the radially outer flanks of the radially outer jags is respectively greater than the angle to the axis of rotation of the radially outer flanks of the radially inner jags.
However, fig. 2 of Willems suggests V-shaped jags having outer flanks, and the outer flank of the radially furthest jag has a greater angle than the outer flank of an inner jag (see the 3rd examiner-annotated fig. 2 of Willems below).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the outer flank of the outer jags to have a greater angle than the outer flanks of an inner jags, as fig. 2 of Willems suggests, since it has been held that the selection of a size/shape for an element known in the art is a matter of choice the skilled artisan would have found obvious absent persuasive evidence that the claimed size/ shape is significant (MPEP 2144.04 IV).
Regarding claim 28, which depends on claim 22: the specification of Willems is silent regarding wherein the radially outer flank of at least one jag is longer than the radially inner flank of said jag.
However, fig. 2 of Willems suggests V-shaped jags, and the radially furthest jag has an outer flank that is longer than its inner flank (see the 3rd examiner-annotated fig. 2 of Willems above).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the outer flank of the outer jags to be longer than the inner flank of the outer jags, as fig. 2 of Willems suggests, since it has been held .
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Willems, in view of Bauer, Jr et al. (US 6,334,584 B1), hereinafter ‘Bauer’.
Regarding claim 30, which depends on claim 29 and is being examined as best understood: Willems discloses wherein the device comprises a first screw (112, fig. 2) for defining the axial position of the hub (see the 4th examiner-annotated fig. 2 of Willems above; also see col. 3, ln. 68-72).
Willems is silent regarding a second lock screw for fixing the axial position. Thus, examiner recognized the problem to be solved to be providing a device for preventing rotation of the first screw, which will serve to prevent the axial position of the hub from being inadvertently changed. 
Bauer teaches a comminution device comprising an adjustment mechanism (70, fig. 1, 6, 11) for adjusting a gap between first and second cutting elements (80, 100, fig. 6) of grinding plates (50, 60) (col. 3, ln. 54-57). The adjustment mechanism comprises a lock screw (218, fig. 11) threaded through a block (200) for fixing the axial position of the cutting elements (80, fig. 6) relative to the corresponding cutting elements (100) by preventing rotation of a threaded pad (210, fig. 11) that defines the gap (col. 5, ln. 35-38). Thus, it is known in the art to use a lock screw for preventing rotation of another threaded member for fixing the axial position of cutting elements relative to one another. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Willems with a lock screw and a threaded aperture – for receiving the lock screw – in a side of the block of Willems holding the screw (112, see fig. 2) and perpendicular to the axial direction of the screw (112) such that the lock screw can be tightened against the side of the screw (112) to prevent its rotation, as taught by Bauer, thereby fixing the axial position of the hub while preventing any inadvertent loosening of the screw (112) due to vibrations and such during operation of the comminution device.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Willems, in view of Aikawa (US 6,811,106 B2).
Regarding claim 34, which depends on claim 22: Willems is silent regarding wherein the second cutting edge (formed by serrations 102, fig. 2) and the fourth cutting edge (formed by serrations 104) are implemented substantially mirror-symmetrical.
However, Aikawa teaches a comminution device comprising first and third cutting edges (4, fig. 1) and second and fourth cutting edges (31, 32) that correspond to the first and third cutting edges; wherein the second and fourth cutting edges are mirror-symmetrical (see fig. 3, 5). Aikawa further teaches that the symmetry offsets loads generated by the second and fourth cutting edges during processing of the material and prevents thrusts from being generated, thereby eliminating the need for a mechanism for dealing with thrusts.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second and fourth cutting edges (102, 104) of Willems to be mirror-symmetrical, thereby obtaining the benefits of offsetting loads generated by them which eliminates the need for a mechanism for dealing with thrusts, as taught by Aikawa.
Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Willems.
Regarding claims 41-42, which depend on claims 40-41 respectively: Willems is silent regarding wherein the at least one second cutting element (3, fig. 2) encloses an angle with the axis of rotation (see the 1st examiner-annotated fig. 2 of Willems above) in a range of >0° to 45°, and from claim 42, in a range of 5° to 45°.
However, examiner notes that applicant has not set forth any criticality for the claimed ranges, thus determining the ideal working range of the angle of the second cutting element relative to the axis of rotation must be considered to be within the level of ordinary skill in the art. Further, Willems clearly discloses an angle between 0° and 90° and even though fig. 2 of Willems is not necessarily to scale it reasonably suggests the angle is between 35° and 55° (see the 1st examiner-annotated fig. 2 of Willems above).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the angle shown in the 1st examiner-.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Willems, in view of Hext (US 6,357,682 B1).
Regarding claim 43, which depends on claim 39: Willems discloses wherein the second cutting element (3, 102-104, fig. 2) is mounted on a hub (see the 4th examiner-annotated fig. 2 of Willems above).
Willems is silent regarding wherein the hub comprises at least one radial recess having a mounting surface disposed at an angle to the axis of rotation, wherein the second cutting element is mounted on the mounting surface.
However, Hext teaches a comminution device comprising first cutting elements (40, fig. 3) and second cutting elements (formed by mounting blocks 30 and teeth R); and a hub (15a, fig. 3-4) comprising radial recesses as mounting surfaces for the radially inner ends of the second cutting elements (30) (see fig. 4 which shows the radially inner ends positioned within the radial recesses of the hub). Each of the recesses has three mounting surfaces, each surface is at an angle, approximately perpendicular, to the axis of rotation (the axis about which the shaft 15 rotates) (see fig. 4).
Applicant has not set forth any criticality for mounting the second cutting elements to the hub via recesses in the hub, as opposed to any other configuration. Thus, since it is neither taught nor in any way apparent what advantage the claimed configuration may provide over another, then determining the ideal means for, and method of, mounting cutting elements to a hub must be considered to be within the level of ordinary skill in the art and, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Willems such that the hub has recesses with mounting surfaces at an angle to the axis of rotation for receiving the radially inner ends of the horizontal arms that connect the second cutting element to the hub, as taught by Hext (MPEP 2144.05).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725 

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725